Per Curiam.

The appellee, who was the plaintiff, sued Sioails before a justice of the peace, for professional services as an attorney at law. The justice gave judgment in favor of the plaintiff for 15 dollars; and the defendant appealed. In the Circuit Court the issues were tried by the Court, who found for the plaintiff. New trial refused and judgment.
The only ground assumed by the plaintiff for a reversal is, that the finding of the Court was unsustained by the evidence. The evidence is upon the record, and we have carefully examined it. There is one witness, the plaintiff himself, who testifies positively to his employment as an attorney by the defendant; to the services rendered under such employment, and to the value of them; still the evidence is very conflicting; but it was for the Court, sitting as a jury, to reconcile the conflict, and having done so, we are not inclined to disturb its conclusions.
The judgment is affirmed, with five per cent, damages and costs.